Kjnne, J.
1 2 I. Some of the assignments of error are merely stated in appellants’, brief, — not argued. These will not, therefore, be considered. It is said the court erred, in the sixth division of its charge, in submitting to the jury the matter of the difference between the amount of rent agreed to be paid by plaintiff, under his lease from Craig, from April 28, 1890, to November 1, 1891, and the actual rental value of the property, because there was no evidence touching that matter. Without entering into a discussion of the evidence as to this matter, we may say that, although it was not as definite in this particular as it should have been, we think it was sufficient to warrant the submission of the question to the jury. It clearly showed the rental value at the time defendants took possession of the premises, and the form of the question may be construed to call for such value during the period from April 28,1890, to November 1, 1891, though not so expressed in terms. Besides, it appears, from letters of the defendants in evidence, that the hotel was well filled with guests, and, as the letters say, it was “having a big run” during a portion, at least, of the period mentioned. It is also shown that it had been doing about the same business for two years prior to April 80,1890. Under such circumstances it is fair to presume that, in the absence of a showing to the contrary, the rental value after April 28, 1890, would not be less than it was shown to be at that date, if we treat the evidence as limited to that date. Furthermore, defendants introduced evidence of value of such use of the property, and the witness Higgens testified to having paid seventy-five dollars per month therefor for some time after June, 1890. Clearly, there was evidence to justify the giving of the instruction.
*493 4 5 II. Error is also assigned upon the giving of the sixth paragraph of the court’s charge, wherein he directed the jury to find the reasonable value of the use of said hotel and furniture from April 28, 1890, to November 1, 1891. It is urged that plaintiff’s rights as to said furniture, had already been adjudicated, and he had been paid for whatever interest he had in said furniture, and it is claimed that paragraph 7 of the court’s charge, is in conflict with paragraph 6. Construing these instructions together, there is no conflict, when the facts to which they are applicable, are considered. The second count of the petition charged the conversion of certain furniture by defendants, and sought to recover its value. As to that, the court instructed that there could be no recovery. Under paragraph 6, recovery was permitted for the value of the use of the hotel and furniture. Defendants plead that the furniture put into the hotel, by Mathews, after the execution of the lease with Craig, was no more than an equivalent for articles of furniture in the house when the lease was made, and which were thereafter worn out or destroyed. By the terms of the lease, Mathews agreed to keep and return the original furniture in as good repair as the same was at the time the lease was executed, or make an equivalent therefor. It therefore appears, that this furniture is to be treated as a substitute for other furniture which had become worn out or destroyed. In legal effect, then, it was the same as the old furniture, subject to the rights of the parties under the lease, which gave the plaintiff the right to its use. If, then, the defendants deprived plaintiff of such use, they were liable. In the replevin case, in which it is claimed plaintiff’s rights to the furniture were adjudicated, certain furniture was claimed by him as the head of a family. That case did not determine *50the right of possession to, or use of other property of the same class in the hotel. Instruction 6 permits recovery for use of furniture, while instruction 7 denies recovery for the value of certain furniture. Plaintiff, as we have seen, was, under the lease, entitled to the use of the furniture, and that in no wise conflicts with paragraph 6 of the charge.
Saturday, April 10, 1897.
6 III. It is said the court erred in admitting in evidence certain pages of plaintiff’s book of accounts. The argument is that the book was offered and admitted for the purpose of proving ■ the payment of certain notes, and claim is made that cash items in a book account of one not a broker or banker cannot be thus proven. By turning to the record we discover that the real objection made to this book was that proper preliminary proof had not been made to permit its admission. The objection now made, as we read the record, was not then made, nor does it appear to have been called to the attention of the trial court. We cannot, therefore, consider it.
IY. Claim is made that the verdict is contrary to the evidence. There is much conflict in the evidence, but we cannot say that it did not warrant the finding of the jury. Upon the whole record we discover no error, and the judgment below is affirmed.